Title: To James Madison from Christopher Ellery, 20 November 1810
From: Ellery, Christopher
To: Madison, James


Sir
Providence, R. I. Nov. 20. 1810.
The inclosed statement of facts was intended for general circulation, but, for the moment, is confined to individuals. I transmit it to the President of the United States because I wish him to be informed that the Governor of this State is, at best, a despot and that the Senator U. S. lately elected is his creature—his miserable tool. J. B. Howel was chosen by one majority. It was in his power, having one vote himself, to say to the republican party in the convention, “choose me, or the federalist, Burrill, shall be the senator”: the same power had the Governor, Fenner; he also having a vote: all which being perfectly understood by the other members of the assembly, they submitted. Every of your moments is precious—therefore am I concise, but my manner, if disrespectful, does not correspond with my heart, which, assuredly, is full of respect & attachment for you, Sir, whose most obedient servant I have the honor to be, ever—
Christ. Ellery
